Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of June 4, 2003, between Arch
Insurance Group Inc., a Missouri corporation (the “Company”), and Ralph E. Jones
III (the “Executive”).

 

The parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01.  Definitions.  For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company, Arch Capital Group Ltd., a Bermuda company (“Parent” and, together with
the Company, the “Companies”), or their Subsidiaries; (b) malfeasance or gross
negligence in the performance of the Executive’s duties; (c) the commission by
the Executive of any felony or any crime involving moral turpitude; (d) willful
or prolonged absence from work by the Executive (other than by reason of
disability due to physical or mental illness) or failure, neglect or refusal by
the Executive to perform his duties and responsibilities without the same being
corrected within ten (10) days after being given written notice thereof; (e)
continued and habitual use of alcohol by the Executive to an extent which
materially impairs the Executive’s performance of his duties without the same
being corrected within ten (10) days after being given written notice thereof;
(f) the Executive’s use of illegal drugs without the same being corrected within
ten (10) days after being given written notice thereof; or (g) the material
breach by the Executive of any of the covenants contained in this Agreement.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Companies or their
Subsidiaries of the Companies in connection with their business.  It shall not
include information (a) required to be disclosed by court or administrative
order; (b) lawfully obtainable from other sources or which is in the public
domain through no fault of the Executive; or (c) the disclosure of which is
consented to in writing by the Companies.

 

“Date of Termination” has the meaning set forth in Section 5.06.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

--------------------------------------------------------------------------------


 

“Good Reason” means, without the Executive’s written consent, (a) the material
diminution of any material duties or responsibilities of the Executive without
the same being corrected within ten (10) days after being given written notice
thereof; or (b) a reduction in the Executive’s Base Salary.

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Justified Termination” has the meaning set forth in Section 5.03.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Notice of Termination” has the meaning set forth in Section 5.05.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.  Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Companies and approved by the
Executive (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Start Date” has the meaning set forth in Section 2.01.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company,

 

2

--------------------------------------------------------------------------------


 

association or other business entity if such Person or Persons are allocated
fifty (50) percent or more of partnership, limited liability company,
association or other business entity gains or losses or control the managing
director or member or general partner of such partnership, limited liability
company, association or other business entity.

 

“Unjustified Termination” has the meaning set forth in Section 5.02.

 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01.  Employment.  The Company shall employ the Executive, and the
Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on July 1, 2003
(the “Start Date”) and ending as provided in Section 5.01 (the “Employment
Period”).  If the Executive fails to commence the performance of his duties and
responsibilities hereunder by July 1, 2003, he shall forfeit all rights
hereunder.

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01.  Position and Duties.  During the Employment Period, the Executive
shall serve as President and Chief Executive Officer of the Company and shall
have such responsibilities, powers and duties as may from time to time be
prescribed by the Board of Directors of the Company; provided that such
responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required by the conduct of the business of the
Company.  During the Employment Period the Executive shall devote substantially
all of his working time and efforts to the business and affairs of the Companies
and their Subsidiaries.  The Executive shall not directly or indirectly render
any services of a business, commercial or professional nature to any other
person or for-profit organization not related to the business of the Companies
or their Subsidiaries, whether for compensation or otherwise, without prior
written consent of the Company.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01.  Base Salary.  During the Employment Period, the Executive’s base
salary will be $600,000 per annum (the “Base Salary”).  The Base Salary will be
payable bi-monthly on the 15th and last working day of each month in arrears. 
Annually during the Employment

 

3

--------------------------------------------------------------------------------


 

Period, the Board of Directors of the Company shall review with the Executive
his job performance and compensation, and if deemed appropriate by the Board of
Directors of the Company, in its discretion, the Executive’s Base Salary may be
increased.

 

SECTION 4.02.  Bonuses.  In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms established from time
to time by the Board of Directors of the Company; provided, however, that the
Executive’s target annual bonus will be 100% of the Base Salary.

 

SECTION 4.03.  Benefits.  In addition to the Base Salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:

 

(a)                                  such major medical, life insurance and
disability insurance coverage as is, or may during the Employment Period, be
provided generally for other senior executive officers of the Company as set
forth from time to time in the applicable plan documents;

 

(b)                                 a maximum of four (4) weeks of paid vacation
annually during the Employment Period; and

 

(c)                                  benefits under any plan or arrangement
available generally for the senior executive officers of the Company, subject to
and consistent with the terms and conditions and overall administration of such
plans as set forth from time to time in the applicable plan documents.

 

In addition, during the Employment Period, (i) the Company shall reimburse the
Executive for reasonable housing costs in the New York Metropolitan area,
subject to the Company’s requirements with respect to reporting and documenting
expenses, or (ii) in the event that the Executive relocates to such area (it
being understood that Executive is under no obligation to do so), the
Executive’s Base Salary shall be increased by $50,000.

 

SECTION 4.04.  Expenses.  The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

 

SECTION 4.05.  Stock Options and Restricted Stock.  On the Start Date, Parent
shall grant to the Executive an option to acquire 100,000 shares of Parent’s
common stock at an exercise price equal to the closing market price on the Start
Date.  The other terms of the stock option shall be as set forth in the form of
Stock Option Agreement attached hereto as Exhibit A.

 

4

--------------------------------------------------------------------------------


 

On the Start Date, Parent shall also grant to the Executive 50,000 shares of
restricted common stock of Parent on the terms set forth in the form of
Restricted Stock Agreement attached hereto as Exhibit B.  The stock option and
restricted stock awards provided for in this Section 4.05 are made as an
inducement essential to the Executive’s entering into the Agreement.

 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01.  Term.  The Employment Period will terminate on the fifth
anniversary of the Start Date; provided that (a) the Employment Period shall
terminate prior to such date upon the Executive’s death or Permanent Disability,
(b) the Employment Period may be terminated by the Company for any reason prior
to such date, and (c) the Employment Period may be terminated by the Executive
at any time prior to such date, if such termination shall be for Good Reason. 
In addition, this Agreement will be automatically extended on the same terms and
conditions for successive one year periods following the original five-year term
until either the Company or the Executive, at least sixty (60) days prior to the
expiration of the original term or any extended term, shall give written notice
of their intention not to renew the Agreement.

 

SECTION 5.02.  Unjustified Termination.  Except as otherwise provided in Section
5.03, if the Employment Period shall be terminated prior to the expiration of
the fifth anniversary of the Start Date (or the extension of the Employment
Period pursuant to Section 5.01) by the Executive for Good Reason or by the
Company not for Cause (collectively, an “Unjustified Termination”), the
Executive shall be paid solely (except as provided in Section 5.04 below) an
amount equal to two times the sum of the Base Salary and the target annual bonus
set forth in Section 4.02, provided that the Executive shall be entitled to such
payments only if the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01, 9.01 or 9.02 and the Executive has
entered into and not revoked a general release of claims reasonably satisfactory
to the Company.  Such amounts will be payable in equal monthly installments
commencing on the first month anniversary of the Date of Termination.  In
addition, promptly following an Unjustified Termination, the Executive shall
also be reimbursed all Reimbursable Expenses incurred by the Executive prior to
such Unjustified Termination.

 

SECTION 5.03.  Justified Termination.  If the Employment Period shall be
terminated prior to the expiration of the fifth anniversary of the Start Date
(or the extension of the Employment Period pursuant to Section 5.01) (a) for
Cause, (b) as a result of the Executive’s resignation or leaving of his
employment, other than for Good Reason, (c) as a result of the death or
Permanent Disability of the Executive, or (d) as a result of the Executive’s or
the Company’s provision of written notice not to extend the Employment Period
under Section 5.01

 

5

--------------------------------------------------------------------------------


 

(collectively, a “Justified Termination”), the Executive shall be entitled to
receive solely (except as provided in Section 5.04 below) the Base Salary
through the Date of Termination and reimbursement of all Reimbursable Expenses
incurred by the Executive prior to such Justified Termination.

 

SECTION 5.04.  Benefits.  Except as otherwise required by mandatory provisions
of law, all of the Executive’s rights to fringe and other benefits under this
Agreement or otherwise, if any, accruing after the termination of the Employment
Period as a result of a Justified Termination will cease upon such Justified
Termination.  Notwithstanding the foregoing, if such Justified Termination is a
result of a Permanent Disability or if the Employment Period is terminated as a
result of an Unjustified Termination, the Executive shall continue to receive
his major medical insurance coverage benefits from the Company’s plan in effect
at the time of such termination for a period of twelve (12) months after the
Date of Termination.

 

SECTION 5.05.  Notice of Termination.  Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive for Good
Reason shall be communicated by written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated.

 

SECTION 5.06.  Date of Termination.  “Date of Termination” shall mean (a) if the
Employment Period is terminated as a result of a Permanent Disability, five (5)
days after a Notice of Termination is given, (b) if the Employment Period is
terminated for Good Reason, the date specified in the Notice of Termination, and
(c) if the Employment Period is terminated for any other reason (including for
Cause), the date designated by the Company in the Notice of Termination.

 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01.  Nondisclosure and Nonuse of Confidential Information.  The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement. 
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 7

 

INTELLECTUAL PROPERTY

 

SECTION 7.01.  Ownership of Intellectual Property.  In the event that the
Executive as part of his activities on behalf of the Companies generates,
authors or contributes to any invention, design, new development, device,
product, method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Companies as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Executive acknowledges that such Intellectual Property is the sole and exclusive
property of the Companies and hereby assigns all right title and interest in and
to such Intellectual Property to the Companies.  Any copyrightable work prepared
in whole or in part by the Executive during the Employment Period will be deemed
“a work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Companies will own all of the rights comprised in the copyright
therein.  The Executive will promptly and fully disclose all Intellectual
Property and will cooperate with the Companies to protect the Companies’
interests in and rights to such Intellectual Property (including providing
reasonable assistance in securing patent protection and copyright registrations
and executing all documents as reasonably requested by the Companies, whether
such requests occur prior to or after termination of Executive’s employment
hereunder).

 

ARTICLE 8

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01.  Delivery of Materials upon Termination of Employment.  As
requested by the Companies, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Companies all copies and embodiments, in whatever form
or medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Companies, will provide the
Companies with written confirmation that all such materials have been delivered
to the Companies.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 9

 

NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01.  Noncompetition.  The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Companies, their Subsidiaries and
their respective predecessors, and that his services will be of special, unique
and extraordinary value to the Companies.  In addition, the Executive hereby
agrees that at any time during the Employment Period, and for a period ending
two (2) years after the termination of Executive’s employment if such
termination is for Cause or as a result of the Executive’s resignation or
leaving employment not for Good Reason (the “Noncompetition Period”), he will
not directly or indirectly own, manage, control, participate in, consult with,
render services for or in any manner engage in any business competing with the
businesses of the Companies or their Subsidiaries as such businesses exist or
are in process or being planned as of the date of termination, within any
geographical area in which the Companies or their Subsidiaries engage or plan to
engage in such businesses.  Notwithstanding the foregoing, if such termination
is by the Company without Cause or by the Executive for Good Reason, the
Noncompetition Period shall extend for the period for which severance is paid
under Section 5.02.  If such termination is due to the Company or the Executive
giving written notice pursuant to Section 5.01 of their intention not to extend
the Employment Period, the Noncompetition Period shall be for a period of up to
twenty four (24) months following the date of termination if the Company elects
in writing to pay the Executive the sum of the Base Salary and target annual
bonus set forth in Section 4.02 for such period, such amount to be payable in
monthly installments over such period (it being understood that if the Company
does not elect to make such payments, the Noncompetition Period shall terminate
on the date of termination).  It shall not be considered a violation of this
Section 9.01 for the Executive to be a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Executive has no active participation in the business of such
corporation.

 

SECTION 9.02.  Nonsolicitation.  The Executive hereby agrees that (a) during the
Employment Period and for a period of two (2) years after the termination of
Executive’s employment (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Companies or their Subsidiaries to leave the employ of the
Companies or their Subsidiaries, or in any way interfere with the relationship
between the Companies or their Subsidiaries and any employee thereof or
otherwise employ or receive the services of any individual who was an employee
of the Companies or their Subsidiaries at any time during such Nonsolicitation
Period or within the six-month period prior thereto and (b) during the
Nonsolicitation Period, the Executive will not induce or attempt to induce any
customer, supplier, client, insured, reinsured, reinsurer, broker, licensee

 

8

--------------------------------------------------------------------------------


 

or other business relation of the Companies or their Subsidiaries to cease doing
business with the Companies or their Subsidiaries.

 

SECTION 9.03.  Enforcement.  If, at the enforcement of Sections 9.01 or 9.02, a
court holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration, scope and area permitted by law.

 

ARTICLE 10

 

EQUITABLE RELIEF

 

SECTION 10.01.  Equitable Relief.  The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Companies contained in Sections 6.01, 7.01, 8.01, 9.01 or
9.02 could cause irreparable harm to the Companies for which they would have no
adequate remedy at law.  Accordingly, and in addition to any remedies which the
Companies may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01 or 9.02, the Companies shall have the absolute right to apply to any
court of competent jurisdiction for such injunctive or other equitable relief as
such court may deem necessary or appropriate in the circumstances.

 

ARTICLE 11

 

EXECUTIVE REPRESENTATIONS

 

SECTION 11.01.  Executive Representations.  The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other Person (other than as
provided in the separation agreement, dated June 2003, between the Executive and
his former employer, a copy of which has been provided to the Company) and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
will be the valid and binding obligation of the Executive, enforceable in
accordance with its terms.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 12

 

MISCELLANEOUS

 

SECTION 12.01.  Remedies.  The Companies will have all rights and remedies set
forth in this Agreement, all rights and remedies which the Companies have been
granted at any time under any other agreement or contact and all of the rights
which the Companies have under any law.  The Companies will be entitled to
enforce such rights specifically, without posting a bond or other security, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.  There are currently no
disciplinary or grievance procedures in place, there is no collective agreement
in place, and there is no probationary period.

 

SECTION 12.02.  Consent to Amendments.  The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive.  No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 12.03.  Successors and Assigns.  All covenants and agreements contained
in this Agreement by or on behalf of any of the parties hereto will bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not, provided that the Executive may not assign
his rights or delegate his obligations under this Agreement without the written
consent of the Company.  Without limiting the foregoing, all of the rights and
obligations of the Company may be assigned to and assumed by a wholly owned
direct or indirect subsidiary of Parent pursuant to a written assignment and
assumption agreement, and such assignee shall thereafter be the “Company”
hereunder.  Following such assignment, Arch Insurance Group Inc. shall have no
liability under this Agreement.

 

SECTION 12.04.  Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

SECTION 12.05.  Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

 

SECTION 12.06.  Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

SECTION 12.07.  Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two (2) business days after the date when sent to the recipient
by reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid.  Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

 

If to the Executive:

 

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

 

 

If to the Company:

 

Arch Insurance Group Inc.

 

 

1 Liberty Plaza, 53rd Floor

 

 

New York, New York  10006

 

 

Attn:  General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 12.08.  Withholding.  The Companies may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

SECTION 12.09.  No Third Party Beneficiary.  This Agreement will not confer any
rights or remedies upon any person other than the Companies, the Executive and
their respective heirs, executors, successors and assigns.

 

SECTION 12.10.  Entire Agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.

 

SECTION 12.11.  Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.  Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The use of the word “including” in this Agreement
means “including without limitation” and is intended by the parties to be by way
of example rather than limitation.

 

11

--------------------------------------------------------------------------------


 

SECTION 12.12.  Survival.  Sections 6.01, 7.01, 8.01 and Articles 9, 10 and 12
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

SECTION 12.13.  GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

ARCH INSURANCE GROUP INC.

 

 

 

 

 

 

 

 

By:

  /s/ Constantine Iordanou

 

 

Printed Name:

Constantine Iordanou

 

 

 

Title:

  President and Chief Executive Officer

 

 

 

 

 

 

/s/ Ralph E. Jones III

 

 

Ralph E. Jones III

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

15

--------------------------------------------------------------------------------